Citation Nr: 1760340	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  17-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1967.  He was awarded, in part, the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, continued a 70 percent disability rating assigned to the service-connected PTSD with alcohol dependence.  The Veteran appealed this determination to the Board.  Jurisdiction of the appeal currently resides with the Phoenix, Arizona RO.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to have the RO secure outstanding VA treatment records.  

On his December 2016 substantive appeal, the Veteran stated that treatment records from the Salt Lake City, Utah VA Medical Center (VAMC) would substantiate his claim for an increased 100 percent rating for his service-connected PTSD with alcohol dependence.  VA treatment records from the Salt Lake City VAMC dated through August 2016 are of record.  An August 2016 VA record noted that although the Veteran lived in Arizona, he would schedule a follow-up appointment when he travelled to Utah to see his children.  Additionally, more recent records indicated the Veteran had moved to Utah.  The Veterans Appeals Co-Locator System (VACOLS) also reflects that the Veteran's permanent current residence is in Salt Lake City, Utah.  Thus, in view of the Veteran's assertions that his treatment records from the Salt Lake City, Utah VAMC would substantiate his claim for an increased 100 percent rating, and as the most recent treatment records from this facility are dated through August 2016 and his current residence is in Utah, ongoing treatment records from the Salt Lake City, VAMC dated from August 2016 should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Salt Lake City, Utah VAMC and obtain and associate with the Veteran's Veterans Benefits Management System (VBMS) electronic record all outstanding records of treatment, dated from August 2016 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the severity of the Veteran's psychiatric disorder from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must review the new records and provide an opinion regarding whether the symptoms shown therein are substantially similar to the symptoms in the most recent VA examination report.  If not, a new examination must be provided.  

3.  If an examination is scheduled, notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




